Citation Nr: 1130232	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back disability.  

2. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability.  

3. Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral leg disability.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1952 to February 1954.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefits sought on appeal.

In July 2009, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  

In August 2009, the Board remanded this matter for further evidentiary development, which included obtaining additional VA treatment records as well as a medical opinion in October 2009 from a VA physician regarding the claims on appeal.  Although the RO/AMC obtained the October 2009 VA medical opinion prior to associating the additional medical evidence with the record, this discrepancy was addressed in a subsequent Board remand.  See Board remand dated in August 2010.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives set out in August 2009 as pertains to the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2010, the Board again remanded this matter for further development, to include referring the case to an appropriate VA examiner for a supplemental opinion.  Because a VA physician rendered a supplemental opinion in September 2010, the Board is satisfied that there has been substantial compliance with the remand directives set out in August 2010.  Stegall v. West, supra.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDINGS OF FACT

1. The competent and probative evidence of record preponderates against a finding that the Veteran has an additional disability of the back resulting from a slip and fall incident at the Chillicothe VAMC, in October 2005, which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or that he has an additional disability of the back which was the result of an event not reasonably foreseeable occurring as a result of or by virtue of VA hospital care, medical or surgical treatment, or examination.

2. The competent and probative evidence of record preponderates against a finding that the Veteran has an additional disability of the left knee resulting from a slip and fall incident at the Chillicothe VAMC, in October 2005, which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or that he has an additional disability of the left knee which was the result of an event not reasonably foreseeable occurring as a result of or by virtue of VA hospital care, medical or surgical treatment, or examination.

3. The competent and probative evidence of record preponderates against a finding that the Veteran has any additional disability of the bilateral legs resulting from a slip and fall incident at the Chillicothe VAMC, in October 2005, which was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA; or that he has an additional disability of the legs which was the result of an event not reasonably foreseeable occurring as a result of or by virtue of VA hospital care, medical or surgical treatment, or examination.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a back disability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2010).

2. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2010).

3. The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral leg disability have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. Ct.) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2006 and September 2009 that fully addressed the notice elements and the 2006 letter was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Board also notes that the notice provided to the Veteran with respect to this matter did not include information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess.  However, for the reasons stated below, the preponderance of the evidence is against his claims for compensation under 38 U.S.C.A. § 1151, and such claims must be denied.  Thus, no disability ratings and/or effective dates will be assigned or even considered.  The Board concludes that the Veteran has not been prejudiced by this lack of notification regarding the holding in Dingess.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has not demonstrated any error in VCAA notice, and, therefore, the presumption of prejudicial error does not arise in this case.  See Sanders v. Nicholson, supra.  The Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained all identified and available treatment records for the Veteran - including VA and private - as well as records dated before and after the slip and fall incident in October 2005.  In addition, in this matter VA obtained a VA medical opinion and a supplemental medical opinion, both of which a review of the claims folder, medical history, and history obtained from the Veteran.  Findings were reported, along with diagnoses and opinions, all of which were supported in the record.  Although the VA examiner indicated that the requested opinion (regarding additional disability) could not be provided without resorting to mere speculation the examiner provided an explanation for such an opinion.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, the Board finds that no additional VA examination/opinion is warranted in this matter, as there is no indication that an additional VA examination/opinion would render a different result or opinion, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves Rodriguez v. Peake, supra.  It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

VA treatment records showed that in August 2004, the Veteran underwent an x-ray of the left knee which revealed mild osteoarthritis changes in the medial compartment, degenerative bone changes of the patella, and a single osteochondroma in the anterior infrapatellar joint space.  A February 2005 treatment record showed he had a history of being disabled by a low back injury while working, and had a motor vehicle accident two and a half years prior in which he injured his neck, shoulder, and knee.  An August 2005 x-ray of the lumbar spine revealed spondylosis of T10 to T12, L2 to L5, severe degenerative disc disease L3-L4 with intervertebral changes, degenerative disc disease L4-L5, L5-S1 with vacuum phenomenon and diffuse osteoporosis.  

VA medical records shows that in October 2005, the Veteran was admitted to acute psychiatry at the VAMC in Chillicothe, Ohio, for increased depression.  He reported he was in a car accident three years prior, which was settled, but he still complained of low back pain.  It was also noted that he had a back injury in 1977 which was aggravated by a motor vehicle accident in 2002.  On the morning of October 19, 2005, during his admission, the Veteran slipped and fell in the bathroom.  A pain reassessment note completed the same day show that he complained of pain in the legs and the lower back.  A fall risk assessment was completed and he was found to be a low risk (15 out of 50) for falling, and it was noted that he had no injury and no prior falls.  He was evaluated the next day for left foot pain due to his fall and reported that he fell the night before due to a puddle of urine.  He reported he felt good except for severe pain in his left foot, and that the pain had kept him up all night.  An x-ray revealed severe osteoarthritis of the MTP first digit and left foot degenerative joint disease.  Several days later, in November 2005, he reported having a lot of pain in his legs, and that he had an appointment on Wednesday with a physician but did not think he could wait.  It was noted that he was taking hydrocodone and claimed he could not even put on his shoes without severe pain.  Two days later, he was seen for a check-up and reported having pain below the knees, and indicated he had fallen in the hospital and had pain ever since.  

VA treatment reports show that in January 2006, the Veteran called and reported having severe left knee pain.  He reported falling in November when he went for an appointment in Chillicothe, and ever since then he had stabbing pain in his left knee and heel, and was unable to walk.  An x-ray showed osteochondroma of the left patella.  He was referred to the orthopedic clinic in March 2006, for problems with his back and knee joints, and reported injuring his knee in October when he slipped on urine and fell down, and claimed his knee had been bothering him and he had been unable to walk.  Examination of his back revealed loss of lumbar lordosis, spondylosis, and a bulging disc.  In May 2006, he was seen for a neurology consultation and reported he was there because in October 2005, while in the hospital, he reportedly slipped on the wet floor and fell on his back.  Impressions included peripheral neuropathy, undetermined etiology, and possibly traumatic osteoarthritis of the left knee.  In October 2006 he was seen for a preoperative history and physical of his left knee, and reported injuring his left knee in a fall in October 2005 at the hospital.  He complained of mild decreased sensation of the dorsum in his foot, which he reported worsened after the fall in October 2005.  

An MRI of the lumbar spine taken in December 2005 revealed multi-level degenerative disc disease, facet arthropathy, and mild spondylosis.  A February 2006 MRI of the left knee showed osteoarthritic change involved the medial compartment and patellofemoral joint, a loss intra-articular body, joint effusion, and degenerative change with tearing of the medial meniscus.  An April 2006 orthopedic note listed a four year history of left knee pain.  In November 2006, the preoperative diagnosis was left knee osteoarthritis and the Veteran underwent a left total knee arthroplasty.  A December 2006 x-ray of the left knee showed a total knee replacement of the left knee joint and no acute changes.  

In a letter dated in April 2009, from Dr. Walz of Lancaster Neurology Services, it was noted that the Veteran presented for an initial visit in April 2009, and had complaints regarding both lower extremities.  He reported that his legs had been hurting for approximately 7 to 8 years and he attributed the initiation of the pain to a fall that occurred outside of the VA facility in Chillicothe.  He also reported he had back trouble and back pain for many years, but that the pain seemed to change after his fall 7 to 8 years ago, and had gotten progressively worse.   

On VA examination in October 2009, the examiner was asked to address the following questions: (a) Did the Veteran sustain any additional disability of the back, left knee, or bilateral legs either directly or through aggravation of any identified preexisting condition(s), as a result of the October 2005 fall? If so, identify any additional disability; (b) If such additional disability was sustained, was it the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care or medical or surgical treatment; (c) Did VA fail to exercise the degree of care that would be expected of a reasonable health care provider; and (d) Was the proximate cause of any additional disability an event not reasonably foreseeable?  

In the October 2009 VA examination report, with regard to the first question regarding whether additional disability was sustained, the examiner responded that the requested opinion could not be determined without resorting to speculation, and provided rationale that the Veteran had significant back pain before the incident, that he reported an injury to the posterior heels which would suggest he fell back, but this was inconsistent with his knee injuries, and that he was ambulatory immediately after the fall.  With regard to the second question, regarding carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault, the examiner indicated "no, this is not established", and noted that the Veteran's admission history and physical indicated that he was being asked to settle a case for previous injuries and was admitted with thoughts of harming himself.  In response to the third question, regarding whether VA failed to exercise the degree of care expected, the examiner responded "no", and explained that VA performed a fall assessment after the actual fall and the Veteran's risk was low, and that the Veteran was ambulatory after the fall.  The examiner also noted that in his hearing, the Veteran stated he actually walked down the hall to the nurses' station to inform them of the fall.  In response to the fourth question, regarding whether the cause was reasonably foreseeable, the examiner responded that the events were not foreseeable and explained that the Veteran stated he was an inpatient and wore his shoes when he fell, and described the shoes as having a slippery bottom.  The examiner indicated that the Veteran was wearing his shoes, but that non-slippery socks would have been available to wear on the units, and that the Veteran's choice to wear these shoes to the bathroom could not have been predicted by VA staff.  

In a VA examination report dated in September 2010, a VA physician was asked to review the claims folder, including the additional medical evidence associated with the record subsequent to the October 2009 VA examination, and indicate whether any revision of the October 2009 VA opinion was warranted.  In the September 2010 report, the VA examiner noted that the claims folder was reviewed, as well as the Veteran's VA medical records and the October 2009 VA examination report.  The examiner provided a summary of the pertinent history of the case.  She noted the Veteran sustained an unwitnessed fall coming out of the bathroom in his hospital room where he reportedly slipped in urine.  He did not report any complaints at that time and walked on his own to the nurses' station after the fall. The nurse's notes state that the Veteran reported no change in functional ability and did comment that he had a history of leg pain of his bilateral legs with tingling and low back pain that was intermittent.  It appeared that these complaints were chronic in nature.  The VA examiner also noted that an October 20, 2005 physicians assistant's note reported that the Veteran complained of pain on the dorsal aspect of the left foot; however, x-rays at that time revealed severe osteoarthritis of the MTP first digit and left foot degenerative joint disease and no traumatic injuries.  The examiner also noted that the Veteran complained of low back pain and left knee pain prior to the October 2005 fall as documented clearly in the Veteran's medical records.  Essentially, the examiner found that the Veteran's current low back and left knee disabilities predated the October 2005 incident and noted that the Veteran reported a history of bilateral tingling of the legs prior to that date.  The VA examiner thereafter indicated that she supported the VA examiner's medical opinion from 2009 and had no revisions of the medical opinion.  

III. Analysis

Under 38 U.S.C.A. § 1151, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection (or for benefits pursuant to 38 U.S.C.A. § 1151) by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran essentially claims that as a result of a slip and fall incident that occurred while he was inpatient at the Chillicothe, Ohio VA Medical Center (VAMC) in October 2005, he now has additional disabilities of his back, left knee, and legs.  He claims he slipped on urine that was on the bathroom floor from another patient that had urinated on the floor, and that it was negligence that the staff had not cleaned it up. 

A review of VA medical records shows that in October 2005, the Veteran did indeed slip and fall in the bathroom during his admission at the VAMC in Chillicothe, Ohio.  He reported he was coming out of bathroom in his room, slipped on urine, and fell on his knees and his back, but denied hitting his head.  A pain reassessment note completed the same day show that the Veteran complained of pain in the legs and the lower back.  The next day, he reported he felt good except for severe foot pain due to his fall the night before.  The Board also notes that prior to October 2005, there was competent medical evidence showing that the Veteran was treated for low back and left knee disabilities.  Subsequent to October 2005, treatment reports show disabilities of the back, left knee, and legs.  

After reviewing the record, the Board finds that the preponderance of the evidence of record is contrary to the Veteran's claim that he has additional disability of the back, left knee, and legs resulting from a slip and fall in October 2005 at the Chillicothe VAMC.  In order to address the medical issues in this matter, an initial medical opinion was procured from a VA physician, who reviewed the entire claims folder at that time, as well as a supplemental medical opinion from another VA physician who reviewed the entire claims folder, including the additional VA treatment records obtained by the RO/AMC pursuant to the August 2009 Board remand instructions.  As set out above, the VA examiners in October 2009 and September 2010, reviewed the record and essentially concluded that the an opinion regarding whether the Veteran sustained any additional disability of the back, left knee, or legs, as a result of the slip and fall incident in October 2005, could not be determined without resorting to speculation.  The examiner also provided an explanation for being unable to render an opinion without resorting to speculation, noting that the Veteran had significant back pain prior to the incident and had reported an injury to the posterior heels, which suggested he fell back, but this was inconsistent with his claimed knee injuries.  The examiner also noted that the Veteran was ambulatory right after the fall.  Additionally, the examiner concluded that VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider, noting that VA performed a fall assessment after the incident, and the Veteran was able to walk to nurses' station to report the fall.  The examiner also concluded that the slip and fall incident was unforeseeable, noting that the Veteran was wearing his own shoes and that non-slipper socks would have been available to wear, but that the Veteran's choice to wear these shoes to the bathroom could not have been predicted by the staff.  

Thus, the only medical evidence addressing the 1151 claims are the VA opinions dated in 2009 and 2010.  Therein, the VA examiners addressed the Veteran's claims, and essentially opined that they were unable to resolve the issue of whether the Veteran had additional disabilities of the back, left knee, and legs, due to the slip and fall in October 2005, without resort to mere speculation.  In the context of service connection, the Board notes that inconclusive statements from doctors and examiners cannot be used to rule out a correlation between a current disorder and the Veteran's military service.  Bloom v. West, 12 Vet. App. 185 (1999) (holding that speculative medical opinions are inadequate for rating purposes).  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that: "[I]n general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  As the Secretary has acknowledged, this requirement inheres in the statutory equipoise rule as interpreted by the implementing regulation."  See also, 38 U.S.C. § 5107(b) (West 2002); 38 C.F.R § 3.102 (2010) ("When, after careful consideration of all procurable and assembled data, a reasonable doubt arises . . . such doubt will be resolved in favor of the claimant.").  An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion.  However, a bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 302.  Therefore, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  In this case, both examiners clearly reviewed the record noting the Veteran's pre-October 2005 significant disabilities affecting the low back and left knee.  The examiners noted that the Veteran was ambulatory after the accident, and that no actual traumatic injuries were found after the incident.  Further, neither examiner identified any current permanent additional disability in the record to support a conclusion that the Veteran sustained such disability after the fall.  The Board finds that the opinions that states no conclusion can be reached without resorting to speculation, are "based on sufficient facts or data."  

The Board notes further that the examiners did essentially opine that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility furnishing the care, treatment, or examination, but also opined that the event was not reasonably foreseeable.  However, as no additional disability has been identified, these questions essentially become moot.  The Board also notes that the Veteran has variously attributed his knee and back problems to a fall outside the Chillicothe VAMC, as well as to the fall in a bathroom of the Chillicothe VAMC in 2005.  He has also indicated that his knee and back problems started prior to the slip and fall incident in 2005, and treatment records dated prior to October 2005 show treatment for back and left knee disabilities.  While the Veteran clearly did slip and fall at a VAMC in October 2005, and complained of pain of legs and back initially, and his foot thereafter, the record simply does not show that he sustained any qualifying additional disabilities of the back, left knee, or legs under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

The Board also recognizes the Veteran has sincerely contended that he has additional disabilities of the left knee, back, and legs related to his slip and fall in October 2005.  And although he is certainly capable of describing the history in this case as well as his increased back, left knee, and leg symptoms after the fall in October 2005, his statements cannot serve to address questions of causation between VA care/treatment and any claimed disabilities pursuant to the provisions of 38 U.S.C.A. § 1151, because those are medical questions beyond the purview of lay knowledge.  See Espiritu, supra; cf. Jandreau, supra.  The considered opinions of a layperson cannot reasonably approach the probity of, much less outweigh, the informed medical judgment of the VA physicians in 2009 and 2010, as based on and supported by a medically informed review of the evidentiary record.  The Board therefore finds that in this case the objective medical evidence, and the VA opinions based thereon, outweigh the opinions, though sincere, of the Veteran.

Considering the record as a whole, the Board concludes that the competent and probative evidence preponderates against a finding that any qualifying additional disability resulted from a slip and fall injury at the Chillicothe VAMC in October 2005.  Thus, benefits under 38 U.S.C.A. § 1151 are not warranted.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(d)(1).  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a back disability is denied.  

The claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a left knee disability is denied.  

The claim for compensation under the provisions of 38 U.S.C.A. § 1151 for a bilateral leg disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


